Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metalurgia PONS opening stoppers for metal cabinets product no 325929, dated 08/15/2018 via www.archive.org, hereinafter referred to as “Metalurgia PONS” in view of Wagner aluminum z-bracket part no 43, dated 08/15/2003, hereinafter referred to as “Wagner”), and further in view of Houseable solar panel mounting z-bracket sold on amazon.com, dated Sep 2018, hereinafter referred to as “Houseable”).
Regarding claim 1, Metalurgia PONS discloses a furniture mount (see annotated photo A below, product # 325929 shown in annotated photo A is described as “opening stoppers for metal cabinet”, and since a cabinet is a piece of furniture, thereby, product in photo A reads on a furniture mount) comprising: a mounting plate (see annotated photo A below) arranged to be mounted to a piece of furniture (“arranged to be mounted to a piece of furniture “ is an intended use statement, which does not limit or further define the structure of the mounting plate, meanwhile, product shown in annotated photo A is described as “opening stoppers for metal cabinet”, and cabinet is a piece of furniture); a first connector attachment plate (see annotated photo A below) directly attached to the mounting plate (see annotated photo A below), the first connector attachment plate (see annotated photo A below) having a first opening (see annotated photo A below) sized to receive a connector (this feature is an intended use statement, which does not limit or further define the structure of the first opening because the size of the connector is also not defined, nevertheless, annotated figure A shows a connector received in first opening); wherein the first opening is arranged to receive at least a portion of the connector when the mounting plate is mounted to a first surface of the piece of furniture (see annotated photo B below); 
Annotated photo A taken from Metalurgia PONS

    PNG
    media_image1.png
    578
    964
    media_image1.png
    Greyscale

However, Metalurgia PONS alone fails to disclose a second connector attachment plate directly attached to the first connector attachment plate, the second connector attachment plate having a second opening sized to receive the connector, wherein the first connector attachment plate separates the second connector attachment plate from the mounting plate, wherein the furniture mount is formed of a single unitary piece, …. wherein the second opening is arranged to receive at least a portion of the connector when the mounting plate is mounted to a second surface of the piece of furniture, the second surface being different from the first surface. 
However, Wagner teaches a second connector attachment plate (see annotated photo C below) directly attached to the first connector attachment plate (see annotated photo C below), the second connector attachment plate (see annotated photo C below)  having a second opening (see annotated photo C below) sized to receive the connector, wherein the first connector attachment plate (see annotated photo C below) separates the second connector attachment plate (see annotated photo C below) from the mounting plate (see annotated photo C below), wherein the furniture mount is formed of a single unitary piece (see annotated photo C below, mounting plate and first and second connector attachment plates are singular integral unit; z-bracket /furniture mount of Wagner is of integral structure); 
Meanwhile, Metalurgia PONS modified by Wagner teach  wherein the second opening is arranged to receive at least a portion of the connector when the mounting plate is mounted to a second surface of the piece of furniture, the second surface being different from the first surface (second opening of Wagner (see annotated photo C below) can be adapted to be arranged to receive end portion of connector of Metalurgia PONS of annotated photo B below, and the second surface can be different from first surface due to the fact that the mounting plate of Metalurgia PONS is perpendicular to the first opening, see annotated photo A above, while the mounting plate of Wagner is parallel to the second opening, see annotated photo C below, thereby allowing the mounting plates of Wanger and Metalurgia PONS to be mounted to different surfaces of a cabinet. i.e. upper or side surfaces, respectively). 





Annotated photo B taken from Metalurgia PONS

    PNG
    media_image2.png
    468
    1000
    media_image2.png
    Greyscale

Annotated Photo C taken from Wagner

    PNG
    media_image3.png
    541
    772
    media_image3.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the L-bracket of the furniture mount of Metalurgia PONS to be the z-bracket of Wagner in view of teachings of Houseable describing multiple advantages of z-bracket over L-bracket taught by Houseable, as described in reproduced Figure D below, includingthe following recited comparisons thereof, namely: sturdy versus easily bent, extra support versus no extra support, sleek versus difficult to install, and adjustable versus non-adjustable.
Reproduced Figure D taken from Houseable (7th roll over image on page 1)

    PNG
    media_image4.png
    572
    586
    media_image4.png
    Greyscale

Since both Wagner and Houseable teach z-bracket with holes for mounting, and thus Houseable would be deemed to be analogous art, and can be incorporated to augment express teachings from Wagner. 
Furthermore,  the following motivations or rationales makes it even more obvious to modify the L-shaped bracket of furniture mount of Metalurgia PONS to be the Z-shaped bracket of Wagner having an extra connector attachment plate (second connector attachment plate) with hole configured also parallel to the mounting plate: due to the presence of the extra connector attachment plate with hole as taught by Wagner, the connector can be attached and secured to be extending in a perpendicularly direction with respect to the side surface of a piece of a furniture.  On the other hand, this configuration of perpendicular extending direction of the connector attachment is not possible for the L-shaped bracket of furniture mount of Metalurgia PONS, which can only achieve substantially parallel direction of extension of the connector with respect to the side surface of piece of furniture.   By having increased range of connector extension direction capability, i.e. perpendicularly extending as well as parallel extending achievable via the z-shaped bracket with holes of Wagner, the furniture mount of Metlurgia PONS as modified by Wagner becomes more versatile and accommodating with respect to mounting location on the piece of furniture of the furniture mount, i.e. side surface, top surface, rear surface of the piece of furniture, when the connector being mounted and secured to the wall on the other end. 

Regarding claim 2, Metalurgia PONS discloses wherein the mounting plate extends substantially perpendicular to the first connector attachment plate (see all 4 roll-over photos/images alongside annotated photo A above, mounting plate appears to be perpendicular to first connector attachment plate).

Regarding claim 3, Metalurgia PONS fails to disclose wherein the mounting plate extends substantially parallel to the second connector attachment plate. However, Wagner teaches wherein the mounting plate extends substantially parallel to the second connector attachment plate (see annotated photo C above).

Regarding claim 4, Metalurgia PONS fails to disclose wherein the mounting plate is not coplanar with the second connector attachment plate. However, Wagner teaches wherein the mounting plate is not coplanar with the second connector attachment plate (see annotated figure C above, mounting plate and second connector attachment are arranged in two separate and distinct parallel planes).

Regarding claim 5, Metalurgia PONS fails to disclose wherein the first connector attachment plate extends substantially perpendicular to the second connector attachment plate. However, Wagner teaches wherein the first connector attachment plate extends substantially perpendicular to the second connector attachment plate (see annotated photo C above and photo E below, perpendicular at 90 degrees angle).





Annotated photo E taken from Wagner

    PNG
    media_image5.png
    644
    792
    media_image5.png
    Greyscale

Regarding claim 6, Metalurgia PONS discloses wherein the mounting plate includes one or more opening (see annotated photo A above, mounting plate has 2 openings) arranged to receive fasteners to mount the furniture mount to the first surface and the second surface (“arranged to receive ….”  is an intended use statement, which does not limit or further define the structures of the mounting plate, the opening, etc). 

Regarding claims 3-5, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the L-bracket of Metalurgia PONS to be the z-bracket of Wagner in view of teachings of advantages of z-bracket over L-bracket taught by Houseable based on the same reasonings and rationales as previously discussed above for claim 1, thereby omitted herein for brevity. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-17, 19, 22-23, 25-26 and 28 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Sekine CN 108024633 discloses an article anti-tipping device and mounting method thereof. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632